In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00189-CR
                                                ______________________________
 
 
                        MARKEASE DONTRELL MCCARTY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 8th Judicial District Court
                                                              Delta County, Texas
                                                             Trial
Court No. 6890
 
                                                             
                                     
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM OPINIO N
 
            Markease
Dontrell McCarty appeals from his adjudication of guilt on three separate
counts of aggravated sexual assault of a child, and resulting sentence of life
imprisonment.  McCarty has filed a single
brief, in which he raises issues common to all of his appeals.[1]  He argues that the trial court committed
reversible error by failing to remove a potential witness from the courtroom
and that his counsel rendered ineffective assistance in failing to present any
evidence in his favor.
            We addressed
these issues in detail in our opinion of this date on McCarty’s appeal in cause
number 06-09-00187-CR.  For the reasons
stated therein, we likewise conclude that error has not been shown in this
case.
            We affirm
the trial court’s judgment.
 
 
 
                                                                                    Bailey
C. Moseley
                                                                                    Justice
 
Date Submitted:          September
28, 2010
Date Decided:             September
29, 2010
 
Do Not Publish           




[1]McCarty
appeals from three convictions for aggravated sexual assault of a child, cause
numbers 06-09-00187-CR through 06-09-00189-CR.